DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 12/20/2021.
	Claims 1-13, 15-18 and 20-33 have been cancelled. 
	Claims 14 have been amended. 
	Claims 14 and 19 are allowed.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
The closest prior art cited, in the examiner rejection issued on 08/19/2021, Fitzgerald et al. (US 2004/0039612 A1) teaches a method of processing a reservation transaction between a customer and reservation-booking entity via a computer network connecting a customer computer with an automated reservation transaction processor, the reservation transaction requiring submission of at least three different types of reservation data from the customer for successful completion. Fitzgerald further teaches reservation transaction is preferably a rental vehicle rental reservation, wherein the types of necessary data comprise temporal information, location information, and vehicle information.

Henry (US 20160042423 A1) teaches a system for vehicle information delivery includes an identification (ID) object linked to a vehicle and located proximate to or on the vehicle and configured to transmit a wireless signal to cause vehicle data of the vehicle to which it is linked to be displayed on a client device of an end user, the vehicle data including a vehicle identification number and vehicle specification information. 
	Jones et al. (US 2015/0105878 Al) teaches a system disclosed includes a display device to depict a user interface. The example system also includes a processor. The example processor is to receive object information for an object in a process control system during a session, determine a user role based on the session, determine whether the object information is qualifying information based on the user role, and display the object information via the user interface when the object information is qualifying information.
	However, the combination of Fitzgerald in view of O'Brien further in view of Henry furthermore in view of Jones is silent as to explicitly disclosing “determine, at a future time after the time of the reservation, that the first equipment asset has become temporarily or permanently unavailable for rental, the unavailability due to an update by a service department of the equipment rental facility, thereby resulting in a records a barcode having information that includes an equipment number of a second equipment asset; transmit the equipment number of the second equipment asset to the reservations database; receive, by the reservations database, the equipment number of the second equipment asset; synchronize, in response to activating the actuatable element, by a synchronization server, a record associated with the mobile device and a record associated with the reservations database, thereby correcting the records discrepancy; and stage the second equipment asset thereby providing it to the customer”. Therefore, the examiner is allowing independent claim 14 as it rendered novel, nonobvious. Depending claim 19 is also allowable for depending on allowable subject matter.

	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments 
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 



/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687